DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 2, and 3 recite the limitation "said body" in lines 11, 1, and 3, respectfully.  There is insufficient antecedent basis for this limitation in the claim.  For prosecution, the limitation “said body” will be interpreted as “said cartridge body” because it appears that is what is being referred to.
Claims 1, 3, 4 recite “said said” in lines 12, 2, 3, respectfully.  They seem to be typos, please remove one of the “said”.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-8, 10-13, 18-20  is/are rejected under 35 U.S.C. 102a1 as being anticipated by Egan et al (US 2011/0236879).
Regarding claims 1, 10, 11, Egan teaches a device and method for testing a liquid sample for the concentration of at least one analyte, wherein said device comprises: at least one test strip (test strip 1003 and membrane pad 1006), a cartridge body having an internal cavity carrying a first portion of said strip (membrane pad 1006),  wherein said body comprises a compression structure oriented to impart a progressive compression force upon said first portion of said strip (Para. 0064, 0144: leaf spring or cantilever spring FIG. 27C can rest between the packet and the button and results in pressure exerted on the packet to ensure all the contents are released into pad 1006; Fig 27B shows the leaf spring/cantilever providing progressive compression by having an angled portion that progressively touches the upstream to downstream portions of the pad 1006, thus “in a downstream direction”).
Specifically regarding claim 11, Egan teach the a source of mobilizable labeled first affinity binding members bindable to said analyte , and at least one result zone including immobilized second affinity capture binding members bindable to said analyte; depositing a liquid sample onto said strip; allowing an amount of said sample to flow onto said first portion; progressively compressing said first portion to force a flow of said amount out of said first portion and into said result zone; and, reading a result from said result zone. (Para. 0142; Para. 0163)

Regarding claim 3, 12, 13 Egan teach said compression structure comprises a deflectable beam cantilevered over said first portion of said strip; wherein said deflectable beam comprises a first end fixed to said body and a second free end; deflecting said moveable beam on to said first portion. (Para. 0064, 0144: leaf spring or cantilever spring FIG. 27B-C)
Regarding claims 7, 19, Egan teaches wherein a liquid flow across said reaction region occurs in response to a combination of forces comprising siphoning forces, surface tension forces and overpressure forces (The sample mixture can flow as a result of gravity or the force of air pressure produced by squeezing the SCD (e.g., upper sealed chamber), into a Test Device. The sample is driven by capillary force and/or by wash buffer comprised in the Test Device 307 so as to allow any analyte-probe complex to pass through the lateral flow membrane contained in the Test Device, Para. 0209; A mixture flows via capillary action or hydrostatic pressure from any of several mechanism or other non-capillary action along the surface of or within a matrix of a solid material/substrate (e.g., test strip) a flowing the first and second homologous binding pairs to come into contact as the reaction mixture passes over/through the test capture zone, Para. 0209; Para. 135 absorbent substrate 311 to siphon the sample to the end of the test strip).
Regarding Claim 8, Egan teaches wherein a liquid flow across said reaction region occurs primarily due to overpressure forces during a first time period, and primarily due to siphoning forces during a second time period subsequent to said first time period (The sample mixture can flow as a result of gravity or the force of air pressure produced by squeezing the SCD (e.g., upper sealed chamber), into a Test Device. The sample is driven by capillary force and/or by wash buffer comprised in the Test Device 307 so as to allow any analyte-probe complex to pass through the lateral flow 
Regarding claim 18, Egan teach passing said flow through a strip hugging passageway surrounding a cross-sectional perimeter of said strip between said first portion and said result zone. (Fig 27B shows the constriction of the passageway in base 1004 from where 1006 sits to where the strip continues between the 1006 pad and the result zone).
Regarding claim 20, Egan teach reading a result comprises detecting a quantitative result (Para. 0085,0195).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,874,557. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant claims are anticipated by the patented claims.


Response to Arguments

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS MICHAEL WHITE whose telephone number is (571)270-3747.  The examiner can normally be reached on M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Dennis White/Primary Examiner, Art Unit 1798